DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas et al. (US 7,410,526).
	Regarding claim 1, Haas et al. discloses a method for supplying an inert gas in an aircraft (Fig. 7), wherein the method comprises: tapping air from an exhaust air system of the aircraft (claim 2);  scompressing the tapped air (using compressor C); and producing inert gas from the compressed air in an inert gas generation apparatus (OBIGGS).  
	Regarding claim 205, Haas et al. discloses a method for supplying an inert gas in an aircraft (Fig. 7), the method comprising:  25tapping supply air from an exhaust air system of the aircraft (claim 2);ATTORNEY DOCKET 3115/10/2 DIV - 28 -connecting an air supply line from the exhaust air system of the aircraft to a compressor (Fig. 7; compressor C); compressing, using the compressor, the supply air to generate compressed air having a pressure necessary for operation of an inert gas 5generation apparatus (OBIGGS); cooling, using a heat exchanger (OHX), the supply air from the compressor to a temperature necessary for operation of the inert gas generation apparatus; connecting a bypass line (shown in Fig. 7, the bypass line branches off downstream from the compressor and is directed towards the cooled pressurized supply air) downstream of the compressor such that 10at least OBIGGS); producing inert gas from the compressed air in an inert gas generation apparatus.  
Regarding claims 4 and 8, Haas et al. discloses using the method on an aircraft (Abstract).

Allowable Subject Matter
Claims 2, 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642